 

Lucas Energy, Inc. 10-K [lei-10k_033116.htm]

 Exhibit 10.50

 

AMENDED AND RESTATED

SHORT TERM PROMISSORY NOTE

 

US $385,000 June 27, 2016

 

NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Lucas Energy, Inc., a Nevada
corporation (“Lucas”), hereby promises to pay to the order of Alan Dreeban, an
individual (the “Lender”), the principal sum of Three Hundred and Eighty-Five
Thousand Dollars ($385,000), in lawful money of the United States of America,
which shall be legal tender, bearing interest (as described below) and payable
as provided herein. This Promissory Note (this “Note” or “Promissory Note”)
evidences (a) $250,000 loaned by the Lender to Lucas on March 28, 2016 (the
“Original Loan”); and (b) $100,000 loaned by the Lender to Lucas on June 13,
2016, plus a 10% original issue discount on such loans. This Note amends,
restates, and modifies, but does not extinguish or terminate, the obligations
evidenced by that certain Short Term Promissory Note, dated March 28, 2016, in
the amount of $275,000, executed by Lucas and delivered to Lender (the “Prior
Note”). The indebtedness evidenced by the Prior Note will continue to be
evidenced by this Note. This Note is not a novation of the indebtedness
evidenced by the Prior Note.

 

1.                   This Note shall not accrue interest unless an Event of
Default shall occur hereunder at which time interest shall accrue at the rate of
fifteen percent (15%) per annum until paid in full.

 

2.                   This Note is payable on August 31, 2016, the “Maturity
Date”.

 

3.                   As additional consideration for the Lender agreeing to make
the Original Loan evidenced by this Note to Lucas, Lucas agrees to issue to the
Lender, subject to NYSE MKT additional listing approval for such shares, 15,000
shares of Lucas’s restricted common stock, which shall be issuable subsequent to
the closing of that certain Asset Purchase Agreement dated December 30, 2015, by
and between Lucas and the sellers named therein, including Segundo Resources,
LLC, as a seller and as a representative of the sellers named therein (the
“Shares”).

 

4.                   This Note may be prepaid in whole or in part, at any time
and from time to time, without premium or penalty.

 

5.                   If any payment of principal or interest on this Note shall
become due on a Saturday, Sunday or any other day on which national banks are
not open for business, such payment shall be made on the next succeeding
business day.

 

6.                   This Note shall be binding upon Lucas and inure to the
benefit of the Lender named herein and Lender’s respective successors and
assigns.

 

7.                   Notwithstanding anything to the contrary in this Note or
any other agreement entered into in connection herewith, whether now existing or
hereafter arising and whether written or oral, it is agreed that the aggregate
of all interest and any other charges constituting interest, or adjudicated as
constituting interest, and contracted for, chargeable or receivable under this
Note or otherwise in connection with this loan transaction, shall under no
circumstances exceed the Maximum Rate (as defined below).

8.                   If an Event of Default (as defined below) occurs (unless
all Events of Default have been cured or waived by Lender), Lender may, by
written notice to Lucas, declare the principal amount then outstanding of, and
the accrued interest (if any) and all other amounts payable on, this Note to be
immediately due and payable. The following are “Events of Default” under this
Note:

      (a)   Lucas shall fail to pay, when and as due, the principal or interest
payable hereunder (if any) within fifteen (15) days from the due date of such
payment; or



 



      (b)   Lucas shall: (i) make an assignment for the benefit of creditors,
file a petition in bankruptcy, petition or apply to any tribunal for the
appointment of a custodian, receiver or a trustee for it or a substantial
portion of its assets; (ii) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation or
statute of any jurisdiction, whether now or hereafter in effect; (iii) have
filed against it any such petition or application in which an order for relief
is entered or which remains undismissed for a period of ninety (90) days or
more; (iv) indicate its consent to, approval of or acquiescence in any such
petition, application, proceeding or order for relief or the appointment of a
custodian, receiver or trustee for it or a substantial portion of its assets; or
(v) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or

       (c)   Lucas shall take any action authorizing, or in furtherance of, any
of the foregoing.

9.                   If from any circumstance any holder of this Note shall ever
receive interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of principal hereof shall be refunded to Lucas. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any non-principal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
“Maximum Rate” shall mean the maximum rate of interest allowed by applicable
federal or state law.

 

10.                Lender represents and warrants to Lucas, and agrees, as
follows (collectively the “Representations”):

 

     (a)   The Shares are being acquired by Lender for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof; 

     (b)   Lender acknowledges that it is an “accredited investor” as such term
is defined in Rule 501 of the Securities Act of 1933, as amended (the “Act” or
the “Securities Act”), and has executed a Certificate of Accredited Investor
Status in connection with the Prior Note, which is still correct and valid as of
the date of this Note;



     (c)   Lender has sufficient knowledge and experience in financial and
business matters and is capable of evaluating the risks and merits of Lender’s
investment in Lucas; and Lender is able financially to bear the risk of losing
Lender’s full investment in this Note and the Shares; 

     (d)   Lender has not been offered the Shares by any form of general
solicitation or advertising, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or other similar media or television or radio broadcast or any seminar or
meeting where, to Lender’s knowledge, those individuals that have attended have
been invited by any such or similar means of general solicitation or
advertising. Lender has had an opportunity to ask questions of and receive
satisfactory answers from Lucas, or persons acting on behalf of Lucas,
concerning the terms and conditions of the Shares and Lucas, and all such
questions have been answered to the full satisfaction of Lender. Lucas has not
supplied Lender any information regarding the Shares or an investment in the
Shares other than as contained in this Note, and Lender is relying on its own
investigation and evaluation of Lucas and the Shares and not on any other
information;



 





     (e)   The Lender understands that the Shares are being offered to it in
reliance on specific exemptions from or non-application of the registration
requirements of federal and state securities laws and that Lucas is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Lender set forth herein in order to
determine the applicability of such exemptions and the suitability of Lender to
acquire the Note and Shares. Lucas is under no obligation to to register or seek
an exemption under any federal and/or state securities acts for any sale or
transfer of the Shares by Lender, and Lender is solely responsible for
determining the status, in its own hands, of the Shares acquired in connection
herewith and the availability, if required, of exemptions from registration for
purposes of sale or transfer of the Shares. All information which Lender has
provided to Lucas concerning the undersigned’s financial position and knowledge
of financial and business matters is correct and complete as of the date hereof;
and



     (f)   Lender understands that the Shares have not been registered under the
Securities Act or registered or qualified under any securities laws of any state
or other jurisdiction, are “restricted securities,” and cannot be resold or
otherwise transferred unless they are registered under the Securities Act, and
registered or qualified under any other applicable securities laws, or an
exemption from such registration and qualification is available. Each
certificate issued to evidence any Shares shall bear a legend as follows:



“The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act. The securities have been
acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts.”

 

11.                This Note may be executed in several counterparts, each of
which is an original. It shall not be necessary in making proof of this Note or
any counterpart hereof to produce or account for any of the other counterparts.
A copy of this Note signed by one party and faxed or scanned and emailed to
another party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing party as though an original. A photocopy
or PDF of this Note shall be effective as an original for all purposes.

 

12.                It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Texas, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note. The parties hereby consent and agree that, in any actions predicated
upon this Note, venue is properly laid in Texas and that the Circuit Court in
and for Harris Country, Texas, shall have full subject matter and personal
jurisdiction over the parties to determine all issues arising out of or in
connection with the execution and enforcement of this Note.

 

13.                Every provision of this Note is intended to be severable. If,
in any jurisdiction, any term or provision hereof is determined to be invalid or
unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, (b) any such invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such term or provision in any other
jurisdiction, and (c) the invalid or unenforceable term or provision shall, for
purposes of such jurisdiction, be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. In the event a court of competent
jurisdiction determines that any provision of this Note is invalid or against
public policy and cannot be so reduced or modified so as to be made enforceable,
the remaining provisions of this Note shall not be affected thereby, and shall
remain in full force and effect.

 

14.                No modification, amendment, addition to, or termination of
this Note, nor waiver of any of its provisions, shall be valid or enforceable
unless in writing and signed by all the parties hereto.

 

15.                The Note constitutes the entire agreement of the parties
regarding the matters contemplated herein, or related thereto, and supersedes
all prior and contemporaneous agreements, and understandings of the parties in
connection therewith. In this Note, words in the singular include the plural and
words in the plural include the singular, and words importing the masculine
gender include the feminine and neuter genders.

 

16.                This Note and the repayment of this Note shall be unsecured
by Lucas and Lender shall have no rights to any collateral or security interests
in connection herewith or the payment of this Note.

 



 

[Remainder of page left intentionally blank. Signature pages follow.]

 



 

 

IN WITNESS WHEREOF, Lucas has duly executed this Promissory Note as of the day
and year first above written.



  “Lucas”       Lucas Energy, Inc.   (A Nevada Corporation)           /s/
Anthony C. Schnur     Anthony C. Schnur   President

 



“Lender”       /s/ Alan Dreeben   Alan Dreeben  











 

